J-S93021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

KAREEM PINOCK

                            Appellant                       No. 2851 EDA 2015


        Appeal from the Judgment of Sentence dated September 4, 2015
             In the Court of Common Pleas of Philadelphia County
                Criminal Division at No(s): CP-51-0005543-2014


BEFORE: DUBOW, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY SOLANO, J.:                                  FILED MARCH 31, 2017

        Appellant, Kareem Pinock, appeals from the judgment of sentence

imposed after the trial court convicted him of possessing a controlled

substance with the intent to deliver (PWID) and knowingly or intentionally

possessing a controlled substance.1            Appellant challenges the denial of his

suppression motion on the basis of the limitations on the collective

knowledge doctrine that we set forth in Commonwealth v. Yong, 120 A.3d
299 (Pa. Super. 2015), appeal granted, 137 A.3d 573 (Pa. 2016). After

careful review, we affirm.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    35 P.S. §780-113(a)(30) and (16).
J-S93021-16



       The lower court2 summarized the facts presented at the June 29, 2015

suppression hearing as follows:

              At the suppression hearing, Police Officer Gina Jackson of
       the Narcotics Field Unit of the Philadelphia Police Department
       testified that on April 6, 2014, she received information that
       narcotics were being sold out of 5252 Spruce Street. Based on
       this information, Officer Jackson and her partner, Officer Kuhn
       (first name not given) set up a surveillance of the location on
       April 7, 2014. The entrance to the property is on 53 rd Street and
       Officer Jackson was able to observe a black male standing on the
       landing area of the property. A few people walked up to the
       male, engage[d] him in a brief conversation, enter[ed] the
       residence for a few minutes, and then le[ft] the area.

             Based on what she observed, Officer Jackson believed
       narcotic sales were taking place out of the residence, so she
       contacted two other officers from her squad, Officers Oglesby
       and Waters (first names not given) and told them that she
       wanted them to contact a confidential informant (CI) to have
       that CI sent to the property to buy narcotics. Officers Oglesby
       and Waters informed her that a CI was given pre-recorded buy
       money and was en route to her location.         Officer Jackson
       observed the CI walk up to the location and after a brief
       conversation with the black male she had previously observed on
       the landing, the CI went inside the residence as the others had
       previously done. The CI exited moments later and returned to
       Officers Oglesby and Waters with two (2) clear Ziploc packets
       with red markings containing crack cocaine.

             On April 16, 2014, Officer Jackson and Officer Kuhn set up
       a second surveillance of the residence. On this day, a black
       female (later identified as Sharon Rucker) was standing on the
       landing. Officer Jackson contacted Officer Oglesby and Officer
       Waters and another CI was given pre-recorded buy money and
       sent to the residence to purchase narcotics. The CI returned to
       Officers Oglesby and Waters with two (2) pink-tinted Ziploc
____________________________________________


2
  The trial court opinion was authored by the Honorable Jeffrey P. Minehart,
Jr.; however, the Honorable Vincent N. Melchiorre presided over the
suppression hearing, bench trial, and sentencing in this case.



                                           -2-
J-S93021-16


     packets contain[ing] crack cocaine. After the CI left, Officers
     Jackson and Kuhn remained at the location for about 20 more
     minutes. During those 20 minutes, numerous individuals went
     up the steps of the landing, had a brief conversation with Ms.
     Rucker, after which either both the unknown person and Ms.
     Rucker, or just Ms. Rucker alone briefly entered the residence
     and returned to the landing before the individual left the area.

           On April 21, 2014, a third surveillance was set up at the
     residence. Officers Rhoades and Hardy (first names not given)
     had control of the CI this day. As on the previous two (2)
     surveillances, Officer Jackson was in constant contact with
     Officers Rhoades and Hardy. On this day, the CI had contact
     with Ms. Rucker and after their transaction, returned to Officers
     Rhoades and Hardy with two (2) orange tinted Ziploc packets
     containing crack cocaine. A fourth surveillance the next day
     netted the same result with the CI returning with two (2) purple
     tinted Ziploc packets containing crack cocaine.

           On April 23, 2014, a final surveillance of the residence was
     conducted by Officers Jackson and Kuhn. Officer Jackson had a
     search warrant for the residence with her.          On this date,
     [Appellant] was standing on the landing where Ms. Rucker and
     the first unidentified black male had been standing on the
     previous occasions. Officer Jackson contacted Officers Rhoades
     and Hardy to have the CI go to the location to purchase
     narcotics. The CI was given $20.00 in pre-recorded buy money.
     Officer Jackson observed the CI walk up the steps to the landing,
     have a brief conversation with [Appellant] and hand [Appellant]
     the money. [Appellant] then entered the residence as the CI
     stuck his body partially inside the residence. The CI left the
     residence and returned to Officers Rhoades and Hardy with two
     (2) orange tinted Ziploc packets containing crack cocaine.

           Within 15 minutes of the last transaction involving the CI,
     police executed the search warrant for the residence.
     [Appellant] was not inside the residence when the warrant was
     executed; he was about 10 feet away on the corner of 53rd and
     Delancy Streets. Officer Jackson told Officer Waters to stop
     [Appellant] because of the interactions she observed between
     the CI and [Appellant]. He was stopped and $20.00 in pre-
     recorded buy money was recovered from him.

           Counsel stipulated to the name of the second female (Iris
     Carter Marsh) found in the residence when the search warrant


                                   -3-
J-S93021-16


       was executed. One (1) orange tinted Ziploc packet containing
       crack cocaine and one (1) clear packet containing marijuana was
       attributed to Ms. Marsh.

              After argument, the suppression motion was denied.

Trial Court Opinion, 1/13/16, at 2–5 (citations to notes of testimony

omitted).

       Immediately after the denial of the suppression motion, Appellant

proceeded to trial, after which the trial court rendered its verdicts.

Sentencing was deferred to September 4, 2015, when the trial court

sentenced Appellant to 1½ to 3 years’ incarceration, followed by 3 years’

probation for PWID, with no further penalty imposed for knowingly or

intentionally possessing a controlled substance.              Appellant did not file a

post-sentence motion.

       Meanwhile,     two    weeks     after   the   trial   court   denied   Appellant’s

suppression motion, this Court decided Yong, in which we examined the

scope of the “collective knowledge doctrine” (sometimes called the “fellow-

officer rule”), which permits a police officer to make an arrest on the basis of

information provided by other members of the police force.3                   In Yong, a
____________________________________________


3
  After surveying the case law, the Court in Yong described the collective
knowledge doctrine as follows:

       [T]he collective knowledge doctrine serves an agency function.
       When a police officer instructs or requests another officer to
       make an arrest, the arresting officer stands in the shoes of the
       instructing officer and shares in his or her knowledge. . . . [A]n
       arresting officer need not possess encyclopedic knowledge of the
       underlying facts supporting probable cause. Instead, he or she
(Footnote Continued Next Page)


                                           -4-
J-S93021-16



police officer (McCook) observed Yong engaging in activities suggesting that

he was committing unlawful narcotics offenses.           Police then executed a

warrant to search the building in which Yong was present, and when they

did, a second police officer (Gibson) arrested Yong and found an unlawful

firearm on his person. McCook did not tell Gibson to arrest Yong and neither

McCook nor any other member of the police force provided Gibson with any

information about Yong that would support the arrest. Yong, 120 A.3d at

302-03. Yong was convicted after he unsuccessfully moved to suppress the

gun and other physical evidence obtained during the arrest and search,

arguing that Gibson lacked personal knowledge sufficient to permit him to

arrest and search Yong.            Id. at 303.    We reversed, holding that the

collective knowledge doctrine does not permit an officer who does not have

personal knowledge constituting probable cause to make an arrest unless

that officer acts on instructions from a fellow officer who does have such

knowledge of the facts. Id. at 310-11.4
                       _______________________
(Footnote Continued)

      may rely upon an instruction to arrest from another officer who
      possesses the required knowledge.

Yong, 120 A.3d at 307.
4
  The Supreme Court has allowed the Commonwealth’s appeal from our
decision in Yong. The order granting the petition for allowance of appeal
states:

      Did the Superior Court – in contravention of the United States
      Supreme Court precedent and overwhelming supporting
      authority from this Court, the Superior Court itself, and virtually
(Footnote Continued Next Page)


                                            -5-
J-S93021-16



      On September 16, 2015, Appellant filed a timely notice of appeal. In

his brief, Appellant presents the following issue:

             Did the trial court err when it denied [Appellant’s] pre-trial
      motion to suppress physical evidence – i.e. pre-recorded buy
      money recovered from his pocket – as the arresting officer did
      not have probable cause to stop, detain or search [Appellant] at
      the time that that officer did so where, at the time the arresting
      officer seized and searched [Appellant], that officer did not have
      facts and circumstances within his knowledge that were
      reasonably trustworthy and sufficient to warrant a person of
      reasonable caution to believe that [Appellant] committed or
      [wa]s committing a crime?

Appellant’s Brief at 5. The essence of Appellant’s argument is that he was

seized and searched in contravention of Yong. See generally Appellant’s

Brief at 17-26.

      Our review of a trial court’s suppression ruling is guided by the

following:

            Our standard of review in addressing a challenge to the
      denial of a suppression motion is limited to determining whether
      the suppression court’s factual findings are supported by the
      record and whether the legal conclusions drawn from those facts
      are correct. Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record
                       _______________________
(Footnote Continued)

      every federal and state court – err in holding that the Fourth
      Amendment does not permit a member of a close group of
      officers working as a team to act on the collective knowledge of
      that team, absent a directive or instruction issued by an officer
      who possesses probable cause?

Commonwealth v. Yong, 137 A.3d 573 (Pa. 2016).



                                            -6-
J-S93021-16


       as a whole. The suppression court’s legal conclusions are not
       binding on an appellate court, whose duty it is to determine if
       the suppression court properly applied the law to the facts.
       Thus, the conclusions of law of the courts below are subject to
       our plenary review. Commonwealth v. Jones, 605 Pa. 188,
       988 A.2d 649, 654 (2010) (citations, quotations, and ellipses
       omitted). Moreover, appellate courts are limited to reviewing
       only the evidence presented at the suppression hearing when
       examining a ruling on a pre-trial motion to suppress. See In re
       L.J., 622 Pa. 126, 79 A.3d 1073, 1083–1087 (2013).

Commonwealth v. Mathis, 125 A.3d 780, 783 (Pa. Super. 2015), appeal

granted, 134 A.3d 51 (Pa. 2016).5

       Further, we recognize the legal parameters during police encounters as

follows:

       [T]here are three levels of encounter that aid courts in
       conducting search and seizure analyses.

           The first of these is a “mere encounter” (or request for
           information) which need not be supported by any level of
           suspicion, but carries no official compulsion to stop or
           respond. The second, an “investigative detention” must be
           supported by reasonable suspicion; it subjects a suspect to
           a stop and period of detention, but does not involve such
____________________________________________


5
  The Supreme Court’s allowance of the appeal in Mathis did not relate to
the correctness of the standard of review stated in the text. The Court
granted allocator to decide:

       Whether, as a matter of first impression, the Superior Court
       erred in affirming the trial court’s decision denying [petitioner’s]
       motion to suppress evidence where state parole agents lacked
       authority and subsequently reasonable suspicion to detain
       [petitioner] and conduct an investigative detention in violation of
       Article I, Section 8 of the Pennsylvania Constitution and the
       Fourth Amendment to the United States Constitution?
134 A.3d at 51.



                                           -7-
J-S93021-16


         coercive conditions as to constitute the functional
         equivalent of arrest. Finally, an arrest or “custodial
         detention” must be supported by probable cause.

      Commonwealth v. Williams, 73 A.3d 609, 613 (Pa. Super.
      2013) (citation omitted), appeal denied, ––– Pa. ––––, 87 A.3d
320 (2014).

      . . .

      “The Fourth Amendment permits brief investigative stops . . .
      when a law enforcement officer has a particularized and
      objective basis for suspecting the particular person stopped of
      criminal activity.” Navarette v. California, 134 S. Ct. 1683,
      1687 (2014).      It is axiomatic that to establish reasonable
      suspicion, an officer “must be able to articulate something more
      than an inchoate and unparticularized suspicion or hunch.”
      United States v. Sokolow, 109 S. Ct. 1581 (1989) (internal
      quotation marks and citation omitted). . . . In addition, an officer
      may conduct a limited search, i.e., a pat-down of the person
      stopped, if the officer possesses reasonable suspicion that the
      person stopped may be armed and dangerous. United States
      v. Place, 103 S. Ct. 2637 (1983) (citation omitted).

Commonwealth v. Carter, 105 A.3d 765, 768–69 (Pa. Super. 2014),

appeal denied, 117 A.3d 295 (Pa. 2015).

      Appellant asserts that he is entitled to relief because his case “is

completely subsumed within the decision of the Yong Court.”         Appellant’s

Brief at 17.   He maintains that Yong controls our disposition because the

critical information constituting probable cause was possessed by members

of the police force other than Officer Waters, who was the officer who took

him into custody, searched him, and seized the currency used as evidence

against him at trial. Appellant’s Brief at 17-18. Appellant claims that the

officer who possessed personal information about his activities, Officer

Jackson, told Officer Waters “not to stop and arrest” him, but only to “detain


                                     -8-
J-S93021-16


him for investigation.” Id. at 18. Therefore, Appellant asserts that Officer

Waters “exceeded the scope of the express directions given to him by his

fellow officer.” Id. at 26. Because Officer Jackson told Officer Waters only

to stop Appellant and not to arrest him, Appellant claims, only knowledge

sufficient for an investigative stop was imputed to Officer Waters and not

knowledge sufficient for a “full custodial arrest.”   Id. at 25.   As a result,

Appellant maintains he was arrested by an officer who lacked sufficient

information for probable cause, and that his request for suppression was

improperly denied.

      In response, the Commonwealth asserts that “Yong does not control

the instant case on its face.”         Commonwealth Brief at 13.           The

Commonwealth explains:

      [A]s defendant himself concedes, here “the arresting officer
      acted upon direction from another officer — namely, Officer
      Jackson" (Brief for Appellant, 17). The fact that the arresting
      officer (Waters) was instructed to act by an officer who
      possessed probable cause places this case squarely in line with
      those embracing the vertical imputation of knowledge from an
      instructing officer to an acting officer. As the Yong court noted,
      “Pennsylvania courts have consistently applied this version of the
      doctrine for several decades, with little controversy.” 120 A.3d
      at 308.

Id. at 13-14. With respect to Appellant’s argument that Officer Jackson only

directed Officer Waters to stop Appellant and that, as a result, knowledge

sufficient only for an investigative stop was imputed from Officer Jackson to

Officer Waters, the Commonwealth argues that the collective knowledge

doctrine “imputes knowledge, not a legal assessment of the formal

                                    -9-
J-S93021-16


implications of that knowledge” or “a legal determination of whether those

facts amount to either reasonable suspicion or probable cause.”      Id. at 8,

15.6




____________________________________________


6
  The Commonwealth also contends that Appellant waived this issue because
he failed to present it to the trial court, which “did not address defendant’s
current claim . . . in its Pa.R.A.P. 1925(a) opinion.” Commonwealth Brief at
7, 10. Under Appellate Rule 302(a), “[i]ssues not raised in the lower court
are waived and cannot be raised for the first time on appeal.” As we have
noted, Yong was not decided until after Appellant’s conviction.            In
connection with his appeal, Appellant’s Rule 1925(b) statement framed his
issue in a manner similar to the question now presented in his appellate
brief, which focuses on Officer Waters’ lack of probable cause in a manner
sufficient to encompass the collective knowledge doctrine, as follows:

       The court erred when it denied defendant’s pre-trial motion to
       suppress pre-recorded buy money recovered from his pocket as
       the arresting officer did not have probable cause to stop, detain
       or search defendant at the time that that officer – Officer Waters
       – did so. Specifically, at the time Officer Waters seized and
       searched defendant, Officer Waters did not have facts and
       circumstances within his knowledge that were reasonably
       trustworthy and sufficient to warrant a person of reasonable
       caution to believe that defendant committed or is committing a
       crime.

Pa.R.A.P. 1925(b) Statement, 11/21/15. Under Rule 1925(b)(4)(v), “[e]ach
error identified in the Statement will be deemed to include every subsidiary
issue contained therein which was raised in the trial court,” and we note that
the trial court addressed Appellant’s issue by stating: “Despite Defendant's
argument to the contrary, Officer Waters had probable cause to stop and
arrest Defendant based on Officer Jackson’s (the assigned investigator for
this particular surveillance operation) directive to stop the Defendant
because of the interaction she observed between the Defendant and the CI
on April 23, 2014.” Tr. Ct. R. 1925(a) Op. at 7 (footnote omitted). On
these facts, we decline to find waiver. In any event, as explained in the
text, Appellant’s issue lacks merit.



                                          - 10 -
J-S93021-16


       First, we agree with the Commonwealth that this case fits squarely

within the collective knowledge doctrine set forth in Yong insofar as Officer

Waters was acting at the direction of Officer Jackson. This case is unlike the

situation in Yong, where, according to the suppression record, the arresting

officer arrested Yong without any direction from a fellow officer and,

therefore, without any knowledge from that fellow officer being imputed to

him.

       Second, we reject Appellant’s contention that, under Yong, the

knowledge imputed to a fellow officer is limited by the nature of the

instruction that the fellow officer receives.   Rather, we agree with the

Commonwealth that it is the knowledge of the facts that is imputed to the

police officer, not a legal determination of whether those facts amount to

reasonable suspicion or probable cause.

       In Yong, we recited the facts relevant to the undercover narcotics

investigation in that case as follows:

       Yong was standing in the first-floor living room. Without being
       prompted to do so by any other officer, and without knowing
       that other officers had observed Yong’s prior drug activity,
       Officer Gerald Gibson immediately arrested Yong. Officer Gibson
       discovered a loaded .38 revolver concealed under Yong’s
       waistband. . . . Officer McCook did not testify that he
       informed Officer Gibson of Yong’s role in the narcotics
       transaction on September 21, 2011, nor did Officer
       McCook testify that he instructed Officer Gibson to arrest
       and/or search Yong.

Id. at 303 (emphasis added). Based on these facts, we concluded that “the

application of collective knowledge doctrine” to the arresting officer

                                     - 11 -
J-S93021-16


“stretched the rule beyond its breaking point” because there was no

evidence in the record that the arresting officer was “ordered or directed” to

arrest Yong; “received information justifying Yong’s arrest”; or “received

information, which, coupled with facts that he personally observed, provided

probable cause to arrest Yong.” Id. at 302, 307. We further noted that the

arresting officer did not testify at the suppression hearing, and we could not,

“based on the state of the record,” impute another officer’s knowledge that

Yong had participated in a prior drug transaction to the arresting officer. Id.

at 302, 310-311.

      In rendering our decision, we contrasted the U.S. Supreme Court’s

decision in Whiteley v. Warden, 401 U.S. 560 (1971), and quoted the

Supreme Court’s discussion of that case in United States v. Hensley, 469
U.S. 221 (1985), as follows:

      Whiteley supports the proposition that, when evidence is
      uncovered during a search incident to an arrest in reliance
      merely on a flyer or bulletin, its admissibility turns on
      whether the officers who issued the flyer possessed
      probable cause to make the arrest. It does not turn on
      whether those relying on the flyer were themselves aware
      of the specific facts which led their colleagues to seek
      their assistance. In an era when criminal suspects are
      increasingly mobile and increasingly likely to flee across
      jurisdictional boundaries, this rule is a matter of common sense:
      it minimizes the volume of information concerning suspects that
      must be transmitted to other jurisdictions and enables police in
      one jurisdiction to act promptly in reliance on information from
      another jurisdiction.

Yong, 120 A.3d at 306-07, quoting Hensley, 469 U.S. at 231 (emphasis

added).   We explained that the case law in this area is based on an


                                    - 12 -
J-S93021-16


“assumption” that fellow officers possess knowledge sufficient for other

members of the police force to act. 120 A.3d at 306.     In addition, we

pointed out:

             The result we reach in this case is not a consequence
      of a hyper-technical legal rule. The collective knowledge
      doctrine unquestionably authorizes police officers to act
      upon information or instructions from their fellow officers.
      Whiteley, 401 U.S. at 568; Hensley, 469 U.S. at 231. At
      Yong’s suppression hearing, it was the Commonwealth’s burden
      to establish that Officer McCook directed Officer Gibson to arrest
      Yong. See Pa.R.Crim.P. 581 (“The Commonwealth shall have
      the burden of going forward with the evidence and of
      establishing that the challenged evidence was not obtained in
      violation of the defendant's rights.”). The suppression record
      before us lacks any evidence to that effect. We are compelled to
      conclude that Yong’s arrest was unconstitutional.

Id. at 310-311 (emphasis added).

      Nothing in Yong suggested that the “collective knowledge” of fellow

officers that is imputed to an officer making a stop or arrest is in any way

limited by the nature of the instruction given to that officer, or that the

instruction successfully imputes only that portion of the instructing officer’s

knowledge that is necessary to comply with the directive. Rather, we said

that “the arresting officer stands in the shoes of the instructing officer and

shares in his or her knowledge.” 120 A.3d at 307.       In light of this

understanding of the collective knowledge doctrine as expressed in Yong,

we hold that even if Officer Jackson instructed Officer Waters only to stop,

but not to arrest, Appellant, Officer Waters’ arrest of Appellant was valid if




                                    - 13 -
J-S93021-16


Officer Jackson possessed knowledge of facts that would constitute probable

cause, because all of that knowledge was imputed to Officer Waters.

       Consistent with the foregoing, we have carefully reviewed the

transcript from Appellant’s suppression hearing, which, like that in Yong,

lacks testimony from the arresting officer.7       The sole witness was the

“knowledge officer” – Officer Jackson. She recounted her investigation, on

April 6-7, 16, 21-22, and 23, 2014, of drug activity occurring at 5252 Spruce

Street. N.T., 6/29/15, at 11-32. Officer Jackson worked with Officer Waters

from the inception of the investigation. Id. at 16. Her communications with

Officer Waters included “constant radio contact” and “relaying to him what I

needed to be done as far as sending a CI to that location.” Id.

       Officer Jackson stated that on August 23, 2014, she already had a

search warrant for 5252 Spruce Street when she observed the CI hand

Appellant pre-recorded buy money and Appellant then enter 5252 Spruce

Street for approximately one minute and exit, after which the CI returned to

police and turned over two Ziploc packets. Id. at 30, 58. Until that day,

Officer Jackson had seen Appellant “in the vicinity” and “always out there

. . . with a group of guys,” but not specifically at 5252 Spruce Street. Id. at

32.   When Officer Jackson called for backup to serve the search warrant,

Appellant was “standing on the corner” about ten feet from 5252 Spruce
____________________________________________


7
  Also as in Yong, the arresting officer was present and testified during the
trial.



                                          - 14 -
J-S93021-16


Street.   Id. at 36-37.   Officer Jackson testified that she instructed Officer

Waters to stop Appellant “because of the interaction that I observed the CI

have with the defendant.” Id. at 42. On cross-examination, Officer Jackson

stated, “I told them not to – not to stop him and arrest him. He was being

detained for questioning. . . . [f]or investigation of narcotics. No, he was not

free to leave.” Id. at 67-68.


      The foregoing recitation shows that, unlike the evidence in Yong, the

evidence from the suppression hearing in this case establishes that the

“knowledge officer” – Officer Jackson – informed the arresting officer of

Appellant’s role in the narcotics transaction and instructed him to detain

Appellant “for investigation of narcotics.” Id. Nevertheless, Officer Waters

then arrested Appellant.     Notably, Appellant does not argue that Officer

Jackson lacked probable cause to arrest him.        “Probable cause to arrest

exists when the facts and circumstances within the police officer’s knowledge

and of which the officer has reasonably trustworthy information are sufficient

in themselves to warrant a person of reasonable caution in the belief that an

offense has been committed by the person to be arrested. Probable cause

justifying a warrantless arrest is determined by the totality of the

circumstances.” Commonwealth v. Weaver, 76 A.3d 562, 565 (Pa. Super.

2013) (citations omitted).




                                     - 15 -
J-S93021-16



     The totality of circumstances support a finding that Officer Jackson had

probable cause to arrest Appellant. In addition, the trial court indicated its

belief that Officer Jackson possessed probable cause when it stated:

     [T]he officer – officer’s observations were direct and specific.
     And she’s the one that made the observations. She had her
     backup in place. She’s on constant radio – or radio contact, she
     testified to.

           She testified . . . that the CI was searched and given
     prerecorded buy money. She testified clearly as to what she
     personally observed. And within a very short period of time of
     her observation, the warrant was executed. The defendant was
     stopped, and he had the prerecorded buy money on him.

           At that time, you have to take all the facts and
     circumstances that are going on over these many days, which is
     people going in and out for minutes at a time and the indicia that
     happens with regular drug activity and drug sales. That on the
     day they were going to execute the search warrant, it was the
     defendant on the porch and [Officer Jackson] saw a hand-to
     hand-exchange. . . .

           The question is not whether the officer believes or correct
     – likely more, likely not to be true or false, but the – only
     probability, not even a prima facie showing, in determining
     whether probable cause exist[s], you apply the totality of the
     circumstances test.

N.T., 6/29/15, at 87-89.

     Based on the foregoing, Officer Jackson had probable cause to arrest

Appellant.   Accordingly, under the collective knowledge doctrine, Officer

Jackson’s knowledge became imputed to Officer Waters once she instructed

him to act, and because Officer Jackson possessed probable cause to arrest

Appellant, Officer Waters’ arrest and search of Appellant was permissible.




                                    - 16 -
J-S93021-16



Therefore, we discern no error in the trial court’s denial of Appellant’s

suppression motion and affirm the judgment of sentence.

     Judgment of sentence affirmed.

     Judge Dubow joins the memorandum.

     Judge Platt files a concurring statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/2017




                                   - 17 -